 
Exhibit 10.36
[auto10k_dec312017000.jpg]
AutoWeb, Inc.
Human Resources Department
18872 MacArthur Blvd, Suite 200
Irvine, CA 92612-1400
Voice: (949) 225-4572

February 20, 2018
 
TO: 
Ralph Smith
FROM:
Glenn Fuller – EVP, Chief Legal and Administrative Officer and Secretary
 
RE: 
Salary Adjustment
 
It is a pleasure to inform you of your salary increase. Following is a summary
of your salary increase.
 
Position:
Senior Vice President, Digital Marketing
 
New Semi-monthly Rate:
$10,625 ($255,000 Approximate Annually)
 
Effective Date:
February 16, 2018
 
Your salary increase is conditioned upon your acceptance of the foregoing
modifications to the terms and conditions of your employment with AutoWeb, Inc.
If you accept these modifications to the terms of your employment, please
acknowledge your acceptance in the space provided below.
 
As a reminder, your employment is at will, not for a specified term and may be
terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This “at-will” employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this promotion
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company’s Chief Legal Officer) and that expressly negates the
“at-will” employment status.
 
Please feel free to call if you have any questions.
 
AutoWeb, Inc.
 
By:
 
/s/ Glenn Fuller______________________________
Glenn Fuller
EVP, Chief Legal and Administrative Officer and Secretary
 
Accepted and Agreed:
 
/s/ Ralph Smith_____________________________
Ralph Smith
 
 
